In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-17-00156-CV


          RAIDER RANCH, LP AND RAIDER RANCH, GP, LLC, APPELLANTS

                                           V.

   LUGANO, LTD., A&L SHARIF FAMILY, LP, AND MAMOUSH, LTD., APPELLEES

                          On Appeal from the 237th District Court
                                 Lubbock County, Texas
              Trial Court No. 2015-517, 630, Honorable Paul Davis, Presiding

                                      July 2, 2019

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      We issued our opinion and judgment in this case on April 30, 2019. 1 Appellants

Raider Ranch, LP and Raider Ranch GP, LLC timely filed a motion to extend the deadline

to file a motion for rehearing. We granted that motion. Appellants filed a motion under




      1  Raider Ranch, LP and Raider Ranch, GP, LLC v. Lugano, Ltd. et al., No. 07-17-
00156-CV, 2019 Tex. App. LEXIS 3484 (Tex. App.—Amarillo Apr. 30, 2019, no. pet. h.)
(affirming trial court’s judgment).
Rule 42.1(a)(1) in which they state they have agreed to satisfy the trial court’s judgment,

and request that we dismiss the appeal.


       We grant appellants’ motion. The appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1), (d); 43.2(f). The parties have not requested that we withdraw our April 30,

2019 opinion, and we do not withdraw it. See TEX. R. APP. P. 42.1(c) (“In dismissing a

proceeding, the appellate court will determine whether to withdraw any opinion it has

already issued.    An agreement or motion for dismissal cannot be conditioned on

withdrawal of the opinion”); cf. Kinsley v. Cartwright’s Ranch House, LLC, No. 02-16-

00149-CV, 2017 Tex. App. LEXIS 4358 (Tex. App.—Fort Worth May 11, 2017, no pet.)

(suppl. mem. op. and judgment) (addressing similar issue).            No further motion for

rehearing will be entertained and our mandate will issue forthwith.


       It is SO ORDERED.



                                                        James T. Campbell
                                                           Justice




                                             2